Title: From Thomas Jefferson to Joseph Carrington Cabell, 4 February 1823
From: Jefferson, Thomas
To: Cabell, Joseph Carrington


Dear Sir
Monticello
Feb. 4. 23.
Mr Brockenbrough has shewn me a letter, written anonimously, charging him with the grossest frauds and malversation in the office of Proctor of the University, and addressed to Mr Griffin a member of the legislature. I know the hand writing of the letter as well as I do my own, and possess many samples from the same pen. it is from James Oldham one of our undertakers. I have known him 15. or 20 years. he worked on my house some years, is as faithful a workmen as I have ever known, and I have ever believed him an honest man. but his temper is unhappy. disagreements with his brother-workmen occasioned his leaving my service, without any displeasure between him and myself; and knowing his skill and fidelity as a workman I got him employed at the University. he soon got into misunderstandings there with the Proctor, has refused to settle his accounts on the principles on which I am informed the other undertakers have settled, and has not yet closed with the propositions of arbitration which have been offered. This has prevented his receiving payments for his work in proportion with others, and has engendered the dispositions of mind manifested in that letter. I did not suppose however that his self-respect would have permitted him to have attacked an adversary from behind the mask of an anonymous information; or that instead of laying his charges before the board of Visitors whose duty it is to inquire into any malversations of their officers, he would have sent them for inquiry at such a distance, to a gentleman under no particular relations with the matter and who, I am sure must have felt his justice offended by the presumption of the writer that he would become the instrument of any one who would not wish his own name on his charges. with respect to the charges themselves, I shall say nothing now; because I hold it to be the duty of the board, if the informer will undertake to maintain them, to go into that inquiry at our next meeting, and to go into it uncommitted and unbiassed by former opinions. it is surely our duty to see that these whom we employ act faithfully to their trust, and that the money of the public confided to our care be honestly and economically administered. in justification of myself however so far, I may say that so much of the conduct of Mr Brockenbrough as has come under my observation has had the stamp of the most perfect integrity and diligence; that it has kept me in a state of entire satisfaction, and that I have deemed it one of the happinesses of our undertaking to have found two officers so capable and so trust-worthy as our Bursar and Proctor: and yet that had any of these anonymous charges been ever suggested to me on grounds worthy notice, no personal confidence or consideration on earth would have prevented my instituting a proper investigation of them. and I still deem that it would be injustice to suffer the confidence I have had, and still have in Mr Brockenbrough to be impaired by any thing contained in this anonymous letter. should this matter be thought improperly referred by that letter, I shall desire Mr Oldham to put his charges into distinct and issuable forms, to give a copy of them to Mr Brockenbrough, and both to be prepared for their investigation at our meeting in April. on this subject I shall await your information, and the advice of our colleagues with you, and that this should be given me as early as the proceedings with you shall enable you, saluting you with affectionate friendship and respect